Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502, 502.03.
DETAILED ACTION
 Information Disclosure Statement
The information disclosure statements filed 10/30/2020 and 12/11/2020 have been fully considered and is attached hereto.
     Specification
The disclosure is objected to because of the following informalities: reference characters “170”, “24A”, “24B”, “26A” and “26B” has been used in the drawings (Figs 1 and 3), however the specification does not mention them. 
Correction is required.  See MPEP § 608.01(b).
       Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “170”, “24A”, “24B”, “26A” and “26B” has been used in the drawings (Figs 1 and 3), however the specification does not mention them. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the Claims.  Therefore, the “DC power source” electrical load” in Claims 1, 8 and 22 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended”. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless - (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8-15, 17-18, 21-28 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Mohn et al (US 2018/0366400). 
Regarding Claim 8, Mohn (In Fig 1) discloses a power module (10, SiC MOSFET, ¶ 61, II. 1-4) comprising: 
a heat exchanger (34); 
a wide-band gap (WBG) power device (15a/15b), the WBG power device (15a/15b) including: 
a DC+ input terminal (24a) to receive a positive-voltage from a DC power source (hybrid vehicle power supply, ¶ 2, II. 1-10); 
a DC- input terminal (24b) to receive a negative-voltage from the DC power source (hybrid vehicle power supply, ¶ 2, II. 1-10); 
an output terminal (24c) to provide an output signal to an electrical load (hybrid vehicle driving motors, ¶ 2, II. 1-10); and 
a substrate (12) disposed between the WBG power device (15a/15b) and the heat exchanger (34), the substrate (12) including an organic layer (20/30, resin, ¶ 63, II. 1-4, ¶ 80, II. 7-9) disposed between the WBG power device (15a/15b) and the heat exchanger (34), (Fig 1).
Regarding Claim 9, Mohn discloses the limitations of Claim 8, however Mohn (In Fig 1) further discloses wherein the heat exchanger (34) is directly bonded to the organic layer (30, ¶ 80, II. 7-9).
Regarding Claim 10, Mohn discloses the limitations of Claim 8, however Mohn (In Fig 1) further discloses wherein the substrate (12) includes a first metal layer (16c), (¶ 63, II. 9-10), (Fig 1).
Regarding Claim 11, Mohn discloses the limitations of Claim 8, however Mohn (In Fig 1) further discloses wherein the first metal layer (16c) is directly bonded to a heat sink portion (32) of the heat exchanger (34), (Fig 1).
Regarding Claim 12, Mohn discloses the limitations of Claim 10, however Mohn (In Fig 1) further disclose wherein the first metal layer (16c) is integral to the heat exchanger (34) such that the first metal layer (16c) and the heat exchanger forms an integral one-piece heat exchanger (34), (¶ 75, II. 1-9).
Regarding Claim 13, Mohn discloses the limitation of Claim 10, however Mohn (In Figs 1) further discloses wherein the organic layer (20, resin, ¶ 63, II. 1-4) is disposed between the first metal layer (16c) and the second metal layer (16b), and wherein the second metal layer (16b) is disposed between the WBG power device (15a/15b) and the heat exchanger (34), and wherein the substrate (12) includes a second metal layer (16b) electrically connected to the WBG power device (15a/15b), (¶ 62, II. 5-6, ¶ 63, II. 1-10).
Regarding Claim 14, Mohn discloses the limitation of Claim 13, however Mohn (In Fig 1) further discloses wherein: the organic layer (20/30, resin, ¶ 63, II. 1-4, ¶ 80, II. 7-9) is a first organic layer (20, resin, ¶ 63, II. 1-10); the substrate includes a second organic layer (20, resin, ¶ 63, II. 1-10) and a third metal layer (16a) that is electrically connected to the WBG power device (15a/15b), (¶ 62, II. 5-6); and the second organic 
Regarding Claim 15, Mohn discloses the limitation of Claim 14, however Mohn (In Fig 1) further discloses wherein the WBG power device (15a/15b) is electrically connected to the second metal layer (16b) via one or more electrical vias (22) between the third metal layer (16a) and the second metal layer (16 b), (¶ 62, II. 5-6, ¶ 63, II. 1-10).
Regarding Claim 17, Mohn discloses the limitation of Claim 15, however Mohn (In Fig 1) further discloses wherein the first (20, resin, ¶ 63, II. 1-4) and second (20, resin, ¶ 63, II. 1-4) organic layers are films including an organic material (resin, ¶ 63, II. 1-10) configured to cause the first (20, resin, ¶ 63, II. 1-4) and second (20, resin, ¶ 63, II. 1-4) organic layers to facilitate conduction of heat, emitted during operation of the WBG power device (15a/15b), to the heat exchanger (34), (¶ 74, II. 1-4).
Regarding Claim 18, Mohn discloses the limitation of Claim 8, however Mohn (In Fig 1) further discloses wherein the substrate (12) includes a metal layer (16a/16b/16c/18), and wherein the metal layer includes Cu (¶ 63, II. 9-10).
Regarding Claim 21, Mohn discloses the limitation of Claim 8, however Mohn (In Fig 1) further discloses wherein the organic layer (20, resin, ¶ 63, II. 1-4) is a thermally conductive plastic layer (¶ 16, II. 1-14).
Regarding Claim 22, Mohn (In Fig 1) discloses a power module (10, SiC MOSFET, ¶ 61, II. 1-4) comprising: a heat exchanger (34); a wide-band gap (WBG) power device (15a/15b), the WBG power device (15a/15b) including: a DC+ input 
Regarding Claim 23, Mohn discloses the limitations of Claim 22 however Mohn (In Fig 1) further discloses wherein the substrate (12) includes a first metal layer (16c) electrically connected to the WBG power device (15a/15b), (¶ 62, II. 5-6) wherein the organic layer (20/30, resin, ¶ 63, II. 1-4, ¶ 80, II. 7-9) is disposed between the heat exchanger (34) and the first metal layer (16c), and wherein the first metal layer (16c) is disposed between the WBG power (15a/15b) device and the heat exchanger (34), (Fig 1).
Regarding Claim 24, Mohn discloses the limitations of Claim 23 however Mohn (In Fig 1) further discloses wherein: the organic layer (20/30, resin, ¶ 63, II. 1-4, ¶ 80, II. 7-9) is a first organic layer (20, resin, ¶ 63, II. 1-10); the substrate (12) includes a second organic layer (20 resin, ¶ 63, II. 1-10) and a second metal layer (16b) that is electrically connected to the WBG power device (15a/15b), (¶ 62, II. 5-6); and the second organic layer (20, resin, ¶ 63, II. 1-10) is between the first metal layer (16c) and the second metal layer (16b), (Fig 1).
Regarding Claim 25, Mohn discloses the limitations of Claim 24 however Mohn (In Fig 1) further discloses wherein the WBG power device (15a/15b) is electrically connected to the first metal layer (16c) via one or more electrical vias (22) between the first metal layer (16c) and the second metal layer (16b), (¶ 62, II. 5-6, ¶ 63, II. 1-10), (Fig 1).
Regarding Claim 26, Mohn Fig 1 discloses the limitation of Claim 22, however, Mohn (In Fig 1) further disclose wherein the heat exchanger (34) includes a metal layer (16c) portion and a heat sink portion (32).
Regarding Claim 27, Mohn Fig 1 discloses the limitation of Claim 26, however, Mohn (In Fig 1) further disclose wherein the metal layer portion (16c) and the heat sink portion (32) are integral to form a one-piece integral heat sink (34), (¶ 75, II. 1-9).  
Regarding Claim 28, Mohn Fig 1 discloses the limitation of Claim 26, however, Mohn (In Fig 1) further disclose wherein the heat sink portion (32) is directly bonded to the metal layer portion (16c) via a bonding interface (30) of the heat sink portion (32), (Fig 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 

Claims 1-2, 4, 6, 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Mohn in view of Reinhold (EP0597144A1).
For the purpose of citation, Examiner used machine translation of EP0597144A1, said translation has been provided herewith to the applicant. 
	Regarding Claim 1, Mohn (In Fig 1) discloses a power module (10, SiC MOSFET, ¶ 61, II. 1-4)
 comprising: 
a wide-band gap (WBG) power device (15A/15B, ¶ 61, II. 1-4) including: 
a DC+ input terminal (24a, ¶ 65, II. 1-15) to receive a positive-voltage from a DC power source (hybrid vehicle power supply, ¶ 2, II. 1-10) during operation of the WBG power device (15A/15B), (Fig 1), 
a DC- input terminal (24b, ¶ 65, II. 1-15) to receive a negative-voltage from the DC power source during the operation of the WBG power device (15A/15B), (Fig 1), and 
an output terminal (24c, ¶ 65, II. 1-15) to provide an output signal to an electrical load (hybrid vehicle driving motors, ¶ 2, II. 1-10) during the operation of the WBG power device; 
a heat sink (32); and a substrate (12) disposed between the WBG power device (15A/15B) and the heat sink (32), (Fig 1) the substrate including a plurality of metal 
wherein one of the DC+ input terminal (24a) and the DC- input terminal (24b) is electrically connected to the first metal layer (16a), 
wherein the output terminal (24c) is electrically connected to either the first metal layer (16a) or the second metal layer, and 
wherein the heat sink (32) is thermally connected to the third metal layer (16c), and two films (20/30, ¶ 63, II. 1-4, ¶ 80, II. 7-9) sandwiched between the metal layers (16a/16b/16c/18), the two films including an organic material (resin, ¶ 63, II. 1-4), the organic material configured to cause the two films to electrically insulate the three - 19 -metal layers from each other (¶ 63, II. 1-10), the organic material (resin, ¶ 63, II. 1-4) configured to cause the two films to conduct heat, emitted during the operation of the WBG power device (15a/15b), through the substrate (12) from the WBG power device (15a/15b) to the heat sink (32), (Fig 1).  
However, Mohn does not disclose wherein the other one of the DC+ input terminal and the DC- input terminal is electrically connected to the second metal layer.
	Instead Reinhold (In Figs 1 and 4) teaches wherein the other one of the DC+ input terminal (24, ¶ 11, II. 8-9), (Fig 1) and the DC- input terminal (24, ¶ 11, II. 8-9), (Fig 1) is electrically connected to the second metal layer (13), (Fig 4).

Regarding Claim 2, Mohn in view of Reinhold discloses the limitation of Claim 1, However Mohn (In Fig 1) further discloses wherein the metal layers (16a/16b/16c/18) comprise Cu (¶ 63, II. 9-10).
Regarding Claim 4, Mohn in view of Reinhold discloses the limitation of Claim 1, However Mohn (In Fig 1) further discloses wherein the substrate (12) includes one or more metal vias (22) arranged and configured to form a portion of an electrical path between the second metal layer (16b) and the one of the DC+ input terminal (24a) and the DC- input terminal (24b) that is electrically connected to the first metal layer (16a), (Fig 1).
Regarding Claim 6, Mohn in view of Reinhold discloses the limitation of Claim 1, However Mohn (In Figs 1 and 4) further discloses wherein: the WBG power device (15a/15b) includes a half-bridge module (15a/15a/24a/24b/24c/26a/26b/38) disposed on the substrate (12); and the half-bridge module includes (15a/15a/24a/24b/24c/26a/26b/38): a first SiC MOSFET (15a) connected between the DC+ input terminal (24a) and the output terminal (24c); and a second SiC MOSFET (15b) connected between the output terminal (24c) and the DC- input terminal (24b), (Fig 4).
Regarding Claim 16, Mohn discloses the limitation of Claim 15, however where Mohn (In Fig 1) further discloses wherein: one of the DC+ input terminal (24a) and the DC- input terminal (24b) is electrically connected to the third metal layer (16a); and the output terminal (24c) is electrically connected to either the third metal layer (24a) or the second metal layer.
However Mohn does not disclose wherein the other one of the DC+ input terminal and the DC- input terminal is electrically connected to the second metal layer.
Instead Reinhold (In Figs 1 and 4) teaches wherein the other one of the DC+ input terminal (24, ¶ 11, II. 8-9), (Fig 1) and the DC- input terminal (24, ¶ 11, II. 8-9), (Fig 1) is electrically connected to the second metal layer (13), (Fig 4).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Mohn with Reinhold with one of the DC+ input terminal, and the DC- terminal being electrically connected to the second metal layer to benefit from a hybrid power electronic arrangement in compact design, leading savings in material and production cost (Reinhold, ¶ 5, II. 1-5).
Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Mohn in view of Reinhold and further in view of Biesenbach et al (DE19605302).
For the purpose of citation, Examiner used machine translation of DE19605302, said translation has been provided herewith to the applicant. 
Regarding Claim 3, Mohn in view of Reinhold discloses the limitation of Claim 2, However Mohn as modified does not disclose wherein the first metal layer comprises pyrolytic graphite embedded in Cu.

It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Mohn with Reinhold and further with Biesenbach with the first metal layer comprising pyrolytic graphite embedded in Cu to benefit from providing a heat sinking structure with excellent heat dissipation, increasing performance and prolonging service life of the electronic component, while reducing stresses, particularly in the area of the boundary layer between the substrate or the semiconductor material and the heat sink  (Biesenbach, ¶ 2, II. 1-2, ¶ 14   II. 1-8).
Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Mohn Fig 1 in view of Reinhold and further in view of Mohn Fig 2.
Regarding Claim 5, Mohn in view of Reinhold discloses the limitation of Claim 1, however where Mohn (In Fig 1) further discloses wherein the heat sink (32) includes a base (body of 32) connected to the third metal layer (16c).
However, Mohn as modified does not disclose wherein the heat sink includes fins extending away from the substrate.
Instead Mohn (In Fig 2) teaches wherein the heat sink (32) includes fins (fins, ¶ 31, II. 9-11) extending away from the substrate (12), (Fig 2).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Mohn Fig 1 with Reinhold and further with Mohn Fig 2 with the heat sink including fins extending away from the .
Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Mohn in view of Reinhold and further in view of Joshi et al (US 2019/0287885).
Regarding Claim 7, Mohn in view of Reinhold discloses the limitation of Claim 6, however where Mohn (In Fig 1) further discloses wherein the WBG power device (10) includes a gate drive circuit board attaches to the substrate (¶ 67, II. ¶ 68, II. 10-13, ¶ 68, II. 1-4).
However Mohn as modified does not disclose wherein the WBG power device includes: first gate driver circuitry disposed on the substrate and connected to a first gate of the first SiC MOSFET; and - 20 -second gate driver circuitry disposed on the substrate and connected to a second gate of the second SiC MOSFET.
Instead Joshi (In Figs 1-3) teaches wherein the WBG power device (100) includes: first gate driver circuitry (390), (Fig 3) disposed on the substrate (120) and connected to a first gate of the first SiC MOSFET (131); and - 20 -second gate driver circuitry (391) disposed on the substrate (120) and connected to a second gate of the second SiC MOSFET (132).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Mohn with Reinhold and further with Joshi with first and second gate driver circuitry on the substrate and connected to the first and second SiC MOSFET to benefit from driving power switching devices in a high frequency converter circuit producing a supply power (Joshi, ¶ 21   II. 1-3).
Claim 19 is rejected under 35 U.S.C. § 103 as being unpatentable over Mohn in view of Biesenbach.
Regarding Claim 19, Mohn discloses the limitation of Claim 18, However Mohn does not disclose wherein the metal layer includes pyrolytic graphite embedded in Cu.
Instead Biesenbach (In Fig 1) teaches wherein the metal layer (1) includes pyrolytic graphite (3) embedded in Cu (2/4), (¶ 33, II. 1-10).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Mohn with Biesenbach with the metal layer including pyrolytic graphite embedded in Cu to benefit from providing a heat sinking structure with excellent heat dissipation, increasing performance and prolonging service life of the electronic component, while reducing stresses, particularly in the area of the boundary layer between the substrate or the semiconductor material and the heat sink  (Biesenbach, ¶ 2, II. 1-2, ¶ 14   II. 1-8).
Claim 20 is rejected under 35 U.S.C. § 103 as being unpatentable over Mohn Fig 1 in view of Mohn Fig 2.
Regarding Claim 20, Mohn Fig 1 discloses the limitation of Claim 8, however, Mohn Fig 1 does not disclose wherein the heat exchanger includes fins extending away from the substrate.
Instead Mohn (In Fig 2) teaches wherein the heat sink (32) includes fins (fins, ¶ 31, II. 9-11) extending away from the substrate (12), (Fig 2).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; Cooling Failure Mitigation for a Power Semiconductor Module US 2009/0039498, Power Semiconductor Module US 2015/0115288, Semiconductor Device US 2009/0257212, Semiconductor Device US 2016/0233202. Other pertinent art made of record are on form PTO-892 notice of reference cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/AMIR A JALALI/Examiner, Art Unit 2835